DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present amendment, filed on or after May 3rd, 2022 has been entered. Claims 1-7 and 11-21 were pending. Claims 1, 11, and 21 have been amended. Thus, claims 1-7 and 11-21 are currently pending. Applicant’s amendment to claim 21 has remedied the claim objection in the most recent Non-Final Office action dated February 17th, 2022. Applicant’s amendment to independent claims 1 and 11 have remedied the 112(a) and 112(b) rejections set forth in the most recent Non-Final Office Action. 
Response to Arguments
Applicant's arguments filed May 3rd, 2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that one of ordinary skill in the art would not have been motivated to modify the lead and sheath of Sommer to have one or more first zones and one or more second zones as is disclosed by Olsen because Sommer does not teach or suggest an issue with the lead protruding from the openings of the sheath of Sommer during insertion of removal and nothing in Olsen teaches or suggests the insulated material preventing lead protrusion from the sheath. Examiner respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Examiner respectfully submits that it would have been obvious to one of ordinary skill in the art to modify Sommer with the one or more first zones and one or more second zones because the sheath of Sommer is movable about the lead and has gaps/holes where the lead can protrude through. Thus, when moving the sheath about the lead or the lead about the sheath, it is possible for the lead to protrude from one of the gaps/holes and either damage the sheath by pushing against it or damage the tissue by poking it. Therefore, using the disclosed sheath of Olsen, one of ordinary skill in the art would have recognized that this potential issue associated with Sommer would be averted because the gaps/holes would be covered to prevent protrusion while still offering areas where the lead needs to be insulated and where the lead can direct electrical current from. 
Applicant also asserts that it would not have been obvious to modify the lead and sheath of Sommer with the insulated material of Olsen because it would not provide mechanical toughness and durability to the lead. Examiner respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, examiner respectfully submits that using the continuous sheath without gaps/holes, as is disclosed by Olsen, would provide a stronger and more mechanically resilient sheath than that of Sommer alone because a sheath without gaps/holes (as is created in the combination) cannot be deformed or torn at the gaps/holes as they could be in the sheath of Sommer alone.
Information Disclosure Statement
The information disclosure statements filed 03/16/2022 and 5/03/2022 have been considered.
Claim Interpretation
The term “insulating flange” in the context of “interrupting a direct electrical conduction path” has been interpreted as any portion or outcrop of the lead that interrupts a direct electrical conduction path.
The term(s) “configured to” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sommer et al. (US Publication 2010/0331938 A1) herein after Sommer in view of Olsen et al. (US Publication 2012/0035616 A1) herein after Olsen.
Regarding claim 1, Sommer teaches a lead for a cancer treatment (lead 38) system comprising: a lead body having a proximal end and a distal end (lead body 40 with proximal end 40A and distal end 40B), the lead body comprising one or more conductors disposed within the lead body and providing electrical communication (Para [0062] “the one or more conductors within lead body 40 that electrically couple electrodes 46, 48, 50 to the therapy module within IMD 14”); and an insulating material disposed circumferentially about and along the lead body over the one or more conductors (fig. 4 and Para [0070] “FIG. 4 is a conceptual is a conceptual diagram illustrating a distal portion of lead 74 including reinforcement member 76 and insulating member 78. Reinforcement member 76 and insulating member 78 extend axially over lead body 64, and insulating member 78 define aperture 80 to selectively expose portions of one or more electrodes (not shown) carried on lead body 64, as described herein”) and electric field generating stimulation zone (fig. 2A: uncovered electrode 46) and non-electric field generating stimulation zones (fig. 2A covered electrode 48) , but does not explicitly teach, wherein the insulating material disposed over the one or more conductors in the first zones is thicker than the insulating material disposed over the one or more conductors in the second zones, wherein the second zones comprise at least a portion of the one or more conductors and at least a portion of the insulating material to form an electric field generating electrode configured to generate one or more electric fields at or near a site of a cancerous tumor, and wherein the portion of the insulating material disposed about the one or more conductors in the second zones is configured to manipulate a strength or direction of the one or more therapeutic electric fields generated by the electric field generating electrode within the second zones and the second zones having a stronger electric field than the first zones.
However, in a shielded implantable medical lead, Olsen discloses, an implantable medical device (fig. 12F: lead 3108) with one or more first zones and one or more second zones (fig. 12F: first zone is thick portion of the shield between 3204 and 3206), wherein the insulating material disposed over the one or more conductors in the first zones is thicker than the insulating material disposed over the one or more conductors in the second zones (fig. 12F and Para [0229] “exposing, or nearly exposing, the shield 3118 at a plurality of points 3202 along the lead. At these points 3202, the outer layer 3120 has been at least partially ablated or otherwise removed to place the shield 3118 in closer proximity to the body tissue so that an RF pathway to ground is established”); wherein the second zones comprise at least a portion of the one or more conductors and at least a portion of the insulating material to form an electric field generating electrode configured to generate one or more therapeutic electric fields at or near a site of a cancerous tumor (Para [0229] “Where the shield 3118 is nearly exposed, the RF pathway is a capacitive coupling to the tissue”: Examiner respectfully submits that areas where the shield is exposed there is capacitive coupling of the tissue thereby creating a directional flow of electricity); wherein the portion of the insulating material disposed about the one or more conductors in the second zones is configured to manipulate a strength or direction of the one or more therapeutic electric fields generated by the electric field generating electrodes within the second zones (fig. 12F: examiner respectfully submits that the differing thicknesses of the shield will manipulate the electric field of the capacitive coupling with tissue as described in Para [0229] of Olsen); and the second zones having a stronger electric field than the first zones (Examiner respectfully submits that because the differing thickness of the zones in Olsen would have provided a stronger electric field through the second zone (thinner portion) than the first zone (thicker portion)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed inventor to have modified the lead and sheath of Sommer to 
have one or more first zones and one or more second zones, wherein the insulating material disposed over the one or more conductors in the first zones is thicker than the insulating material disposed over the one or more conductors in the second zones; wherein the second zones comprise at least a portion of the one or more conductors and at least a portion of the insulating material to form an electric field generating electrode configured to generate one or more therapeutic electric fields at or near a site of a cancerous tumor; wherein the portion of the insulating material disposed about the one or more conductors in the second zones is configured to manipulate a strength or direction of the one or more therapeutic electric fields generated by the electric field generating electrodes within the second zones; and the second zones having a stronger electric field than the first zones as disclosed by Olsen to create an insulated shield that blocks electric field connection with tissue in some regions while allowing other thinner regions to have capacitive connection with the tissue because the use of an insulated shield of varying thickness over different zones of the conductor of the implantable medical lead of Sommer would have created an improvement of preventing the lead, during insertion or movement with the insulated sheath, from protruding from the openings of the sheath of Sommer. Furthermore, the use of an insulated sheath that covers the current producing electrodes/conductor would provide mechanical toughness and durability for the lead.  
Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sommer in view of Olsen, as applied to claim 1, and further in view of Klimovitch et al. (US Publication 2016/0250483 A1).
Regarding claim 4, Sommer in view of Olsen discloses the lead of claim 1, but do not explicitly disclose, wherein at a site of each second zone, the insulating material is disposed asymmetrically in thickness around a diameter of the lead body.
However, in an insulated implantable medical device, Klimovitch discloses wherein at a site of each second zone, the insulating material is disposed asymmetrically in thickness around a diameter of the lead body (fig. 7  depicts a transverse cross-sectional view of a conductor with a thickness disposed asymmetrically around the diameter of the body of the conductor. See element 604 and element 614 depicting this asymmetric disposition of insulated material around the conductor). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Sommer in view of Olsen to further have, at the site of each second zone, the insulating material disposed asymmetrically in thickness around a diameter of the lead body as disclosed by Klimovitch because doing so would change the overall conductance of the specific area of the second zone thus allowing a change in delivered capacitive coupling to the tissue (e.g. the thicker areas have less capacitive coupling and the thinner regions have more capacitive coupling). 
Regarding claim 21, Sommer further teaches wherein the insulating material is selected from one or more of expanded polytetrafluoroethylene (ePTFE), polytetrafluoroethylene (PTFE), polyethylene-co- tetrafluoroethene (ETFE), polyurethane, silicone, poly(p-xylylene) polymer, polyether block amide, nylon, iridium oxide, titanium oxide, tantalum pentoxide, or derivatives thereof (Para [0050] “Insulating member 36 may be formed of any suitable material including biocompatible plastics and other insulating materials that allow insulating member 36 to electrically insulate electrodes 46 and 48, as described herein. For example, insulating member 36 may be formed from polyurethane, pellethane, copolymer made from urethane and silicone blend, or the like. In one example, insulating member 36 may include DOW 2363-55D polyurethane”).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sommer in view of Olsen, as applied to claim 1, and further in view of Lee et al. (US 2015/0134022 A1) herein after Lee.
Regarding claim 2, Sommer in view of Olsen disclose the lead of claim 1, but do not explicitly disclose that it further comprises an insulating flange disposed circumferentially on an exterior surface of the lead body, the insulating flange comprising an insulating material and configured to interrupt a direct electrical conduction path between a second zone and a different second zone, wherein the second zone and the different second zone function as electrodes. 
However, Lee discloses, in a similar application, an insulating flange disposed circumferentially on an exterior surface of the lead body, the insulating flange comprising an insulating material and configured to interrupt a direct electrical conduction path between a second zone and a different second zone, wherein the second zone and the different second zone function as electrodes (Para [0069] “Passive, or type-2 electrodes 140-t2 besides being preferably made with supercapacitors, their surface is covered by an insulating layer, which, in the main embodiment is made of silicon oxide. It is worth to mention that passive electrodes may be simple metallic surfaces covered by an insulating layer, totally similar to active electrodes, just that they do not function as well. Passive, type-2 electrodes are unable to inject current into the surrounding tissues, but when set at fixed electric potentials (voltages) they do change the shape of the electric field in the neighborhood of the piquita, therefore changing the paths of the injected currents”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lead of Sommer in view of Olsen to further include change the shape of the electric field as described by Lee as a way to conform the electric field such that it has increased efficacy in treating the tumor. 
Regarding claim 3, Sommer further teaches wherein the direct electrical conduction path is a straight-line electrical conduction path (fig. 2A-2C).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sommer in view of Olsen, as applied to claim 1, and further in view of Palti (US 2005/0209642 A1).
Regarding claim 5, Sommer in view of Olsen disclose the lead of claim 1, but do not explicitly teach that the thickness of the material over the one or more second zones is less than 10 µm. 
However, Palti discloses, in a similar application, wherein the thickness of the insulating material over the one or more second zones is less than 10 µm (Para [0093] “In order to achieve the desirable features of the isolects 230, the dielectric coating of each should be very thin, for example from between 1-50 microns”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lead Sommer in view of Olsen to further include that the material over the one or more second zones is less than 10 µm as disclosed by Palti as a way to provide some insulation while still allowing the material to be thin enough to allow a desired amount of charge be dissipated. 
Regarding claim 6, Sommer in view of Olsen disclose the lead of claim 1, but do not explicitly teach that the thickness of the material over the one or more first zones is greater than 10 µm. 
However, Palti discloses, wherein the thickness of the insulating material over the one or more first zones is greater than 10 µm (Para [0093] “In order to achieve the desirable features of the isolects 230, the dielectric coating of each should be very thin, for example from between 1-50 microns”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lead of Sommer in view of Olsen to further include that the material over the one or more first zones is greater than 10 µm as disclosed by Palti as a way to provide insulation such that unwanted electric charge is not dissipated to non-target zones. 
Regarding claim 7, Sommer in view of Olsen disclose the lead of claim 1, but do not explicitly teach wherein the insulating material over the one or more first zones is different than the insulating material over the one or more second zones.
However, Palti discloses the use of many different materials that can be used in combination in paragraph [0093]. This suggestion along with the intended differences between the different zones, it would have been obvious to make the modification of having each zone contain a different material as suggested by Palti as a design choice with a rationale of using a particular material in each region to achieve an intended purpose such as a desired dielectric constant. 
Claims 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sommer in view of Olsen and Ferek-Petric (US Publication 2005/0096584 A1).
Regarding claims 11-13, Sommer teaches Application Number: 16/167,079Docket No.: 115.0283USU1implanting a lead within a patient (Para [0005] “directed to medical systems including at least one medical lead, e.g., an implantable medical lead”), the lead comprising a lead body having a proximal end and a distal end (lead body 40 with proximal end 40A and distal end 40B), the lead body comprising one or more conductors disposed within the lead body and providing electrical communication (Para [0062] “the one or more conductors within lead body 40 that electrically couple electrodes 46, 48, 50 to the therapy module within IMD 14”); and an insulating material disposed circumferentially about and along the lead body over the one or more conductors (fig. 4 and Para [0070] “FIG. 4 is a conceptual is a conceptual diagram illustrating a distal portion of lead 74 including reinforcement member 76 and insulating member 78. Reinforcement member 76 and insulating member 78 extend axially over lead body 64, and insulating member 78 define aperture 80 to selectively expose portions of one or more electrodes (not shown) carried on lead body 64, as described herein”), wherein the lead body comprises one or more first zones and one or more second zones (fig. 2A: the lead has two zones; an uncovered zone that provides electrical stimulation and a covered zone that does not provide electrical stimulation), and each second zone comprising at least a portion of the one or more conductors and at least of portion of the insulating material to form an electric field generating electrode (fig. 9a-9c depicts insulating member 104 partially covering electrode 112), but does not explicitly teach a method for treating a cancerous tumor, wherein the insulating material over the one or more first zones is thicker than the insulating material disposed over the one or more conductors in the second zones, each second zone comprising at least a portion of the one or more conductors and at least a portion of the insulating material to form an electric field generating electrode configured to generate one or more therapeutic electric fields at or near the site of a cancerous tumor; generating one or more therapeutic electric fields at or near the site of a cancerous tumor from the one or more electric generating electrodes; and wherein the portion of the insulation material disposed about the one or more conductors in the second zones is configured to manipulate the strength of the one or more therapeutic electric fields generated by the electric field generating electrodes within the second zones and the second zones having a stronger electric field than the first zones.
However, in a shielded implantable medical lead Olsen discloses, an implantable medical device (fig. 12F: lead 3108) with one or more first zones and one or more second zones (fig. 12F: first zone is thick portion of the shield between 3204 and 3206), wherein the insulating material disposed over the one or more conductors in the first zones is thicker than the insulating material disposed over the one or more conductors in the second zones (fig. 12F: first zone is thick portion of the shield between 3204 and 3206); each second zone comprising at least a portion of the one or more conductors and at least a portion of the insulating material to form an electric field generating electrode (fig. 12F and Para [0229] “exposing, or nearly exposing, the shield 3118 at a plurality of points 3202 along the lead. At these points 3202, the outer layer 3120 has been at least partially ablated or otherwise removed to place the shield 3118 in closer proximity to the body tissue so that an RF pathway to ground is established”); and wherein the portion of the insulating material disposed about the one or more conductors in the second zones is configured to manipulate a strength or direction of the one or more electric fields conducted by the second zones (Para [0229] “Where the shield 3118 is nearly exposed, the RF pathway is a capacitive coupling to the tissue”: Examiner respectfully submits that areas where the shield is exposed there is capacitive coupling of the tissue thereby creating a directional flow of electricity”); and the second zones having a stronger electric field than the first zones (Examiner respectfully submits that because the differing thickness of the zones in Olsen would have provided a stronger electric field through the second zone (thinner portion) than the first zone (thicker portion)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed inventor to have modified the lead of Sommer to include for an implantable medical device  one or more first zones and one or more second zones, wherein the insulating material disposed over the one or more conductors in the first zones is thicker than the insulating material disposed over the one or more conductors in the second zones; each second zone comprising at least a portion of the one or more conductors and at least a portion of the insulating material to form an electric field generating electrode; and wherein the portion of the insulating material disposed about the one or more conductors in the second zones is configured to manipulate a strength or direction of the one or more electric fields conducted by the second zones; and the second zones having a stronger electric field than the first zones as disclosed by Olsen to create an insulated shield that blocks electric field connection with tissue in some regions while allowing other thinner regions to have capacitive connection with the tissue because the use of an insulated cover of varying thickness over different zones of the conductor of the implantable medical lead of Sommer would have created an improvement of preventing the lead, during insertion or movement with the insulated sheath, from protruding from the openings of the sheath of Sommer. Furthermore, the use of an insulated sheath that covers the current producing electrodes/conductor would provide mechanical toughness and durability for the lead. 
Furthermore, Ferek-Petric discloses a method of treating a cancerous tumor (Para [0125] “cancer treatment apparatus and methods of the present invention permit electroporation treatment of subcutaneous tumors utilizing implantable devices”), configured to generate one or more electric fields at or near the site of a cancerous tumor (Para [0019] “implanting an electroporation device in a body; delivering a drug to the body and proximate the cancerous tumor; delivering, with the electroporation device, at least one electrical pulse across at least a portion of the cancerous tumor”); generating one or more electric fields at or near the site of a cancerous tumor from the one or more electric field generating electrodes (Para [0042] “High voltage first coil 206 is operable to provide a series of high voltage electrical pulses across tissue of tumor 250”), comprises a coiled electrode in electrical communication with at least one of the one or more conductors (Para [0042] “High voltage first coil 206 is operable to provide a series of high voltage electrical pulses across tissue of tumor 250”), wherein the coiled electrode is implanted subcutaneously (Para [0019] implant system is implanted subcutaneously therefore the coiled electrode is also implanted subcutaneously).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Sommer in view of Olsen to further include a method of treating a cancerous tumor, configured to generate one or more electric fields at or near the site of a cancerous tumor and generating one or more electric fields at or near the site of a cancerous tumor from the one or more electric field generating electrodes, comprises a coiled electrode in electrical communication with at least one of the one or more conductors, wherein the coiled electrode is implanted subcutaneously as disclosed by Ferek-Petric as a way to use electrical stimulation to treat a cancerous tumor.
Regarding claim 16, Sommer in view of Olsen and Ferek-Petric disclose the method of claim 11, and Ferek-Petric further discloses the one or more electric fields delivered at one or more frequencies selected from a range of between 100 kHz to 300 kHz (Para [0066] “HF generator 326 may then cause a portion of the first electrode 205 to produce a high frequency, low amplitude stimulus, e.g., a vibration having a frequency of about 100 kHz to about 5 MHz”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Sommer in view Olsen and Ferek-Petric to further include the one or more electric fields delivered at one or more frequencies selected from a range of between 100 kHz to 300 kHz as disclosed by Ferek-Petric as a stimulation parameter known to aide in the treatment of a cancerous tumor and for it to uptake drugs.
Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sommer in view of Olsen and Ferek-Petric, as applied to claim 11, and further in view of Klimovitch.
Regarding claim 14, Sommer in view of Olsen and Ferek-Petric disclose the lead of claim 1, but do not explicitly disclose, wherein at a site of each second zone, the insulating material is disposed asymmetrically in thickness around a diameter of the lead body.
However, in an insulated implantable medical device Klimovitch discloses  wherein at a site of each second zone, the insulating material is disposed asymmetrically in thickness around a diameter of the lead body (fig. 7  depicts a transverse cross-sectional view of a conductor with a thickness disposed asymmetrically around the diameter of the body of the conductor. See element 604 and element 614 depicting this asymmetric disposition of insulated material around the conductor). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Sommer in view of Olsen and Ferek-Petric to further have at the site of each second zone, the insulating material disposed asymmetrically in thickness around a diameter of the lead body as disclosed by Klimovitch because doing so would change the overall conductance of the specific area of the second zone thus allowing a change in delivered capacitive coupling to the tissue (e.g. the thicker areas have less capacitive coupling and the thinner regions have more capacitive coupling). 
Claim 15, is rejected under 35 U.S.C. 103 as being unpatentable over Sommer in view of Olsen and Ferek-Petric and Klimovitch as applied to claim 14 above, and further in view of Giladi et al. (US Publication 2017/0281934 A1) herein after Giladi.
Regarding claim 15, Sommer in view of Olsen and Ferek-Petric and Klimovitch disclose the method of claim 14, but do not explicitly teach the one or more therapeutic electric fields comprising applied electric field strengths selected from a range of between 1 V/cm to 10 V/cm.
However, Giladi discloses, in a similar application, the one or more therapeutic electric fields comprising applied electric field strengths selected from a range of between 1 V/cm to 10 V/cm (Para [0004] “The Optune.RTM. system works best when the strength of the AC electric field in the tumor is >1 V/cm RMS, and increasing the field strength to between 2 and 3 V/cm RMS generally provides improved results”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Sommer in view of Olsen and Ferek-Petric and Klimovitch to further include that the applied therapeutic electric field strength is selected from a value within a range between 1 V/cm and 10 V/cm as disclosed by Giladi as a way to provide cancer treatment method that works to prevent the tumor from growing.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sommer in view of Olsen and Ferek-Petric, as applied to claim 11, and further in view of Hebb et al. (WO 2016/179712 A1 as referenced by US 2018/0289954 A1) herein after Hebb.
Regarding claim 17, Sommer in view of Olsen and Ferek-Petric disclose the method of claim 11, but do not explicitly teach wherein the one or more electric fields are generated using currents ranging from 20 mAmp to 500 mAmp.
However, Hebb discloses, in a similar application, wherein the one or more therapeutic electric fields are generated using currents ranging from 20 mAmp to 500 mAmp (Para [0013] “In one embodiment of the IMT method of the first embodiment, the continuous, alternating or pulsed electric stimulation is applied at about 0.1 milli-amps (mA) to about 4 amps (A)”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Sommer in view of Olsen and Ferek-Petric to further include that the therapeutic electric fields are generated using currents ranging from 20mA to 500mA as disclosed by Hebb as a way to provide a current that will induce an electric field, but also remain relatively harmless to the individual. 
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sommer in view of Olsen and Ferek-Petric as applied to claim 11 above, and further in view of Giladi et al. (US Publication 2017/0281934 A1) herein after Giladi.
Regarding claim 18, Sommer in view of Olsen and Ferek-Petric disclose the method of claim 11, but do not explicitly teach wherein the therapeutic electric field is delivered to the site of a cancerous tumor along more than one vector.
However, Giladi discloses wherein the therapeutic electric field is delivered to the site of a cancerous tumor along more than one vector (Para [0011] “the first AC electric field is imposed in the target region in a first direction for a first portion of the first interval of time, the first AC electric field is imposed in the target region in a second direction for a second portion of the first interval of time”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Sommer in view of Olsen and Ferek-Petric to further include that the therapeutic electric field is delivered to the site of a cancerous tumor along more than one vector as disclosed by Giladi as a way to treat the tumor in a structured way that has both magnitude and direction.
Regarding claims 19 and 20, Sommer in view of Olsen, Ferek-Petric, and Giladi further discloses in regards to claim 19: wherein the therapeutic electric field is delivered to the site of a cancerous tumor along at least two vectors with spatial diversity between the two vectors (Para [0011] “the first AC electric field is imposed in the target region in a first direction for a first portion of the first interval of time, the first AC electric field is imposed in the target region in a second direction for a second portion of the first interval of time) and in regards to claim 20: wherein the therapeutic electric field is delivered to the site of a cancerous tumor along at least two vectors, wherein the vectors are disposed at an angle with respect to one another of at least 10 degrees (Para [0011] “the first AC electric field is imposed in the target region in a first direction for a first portion of the first interval of time, the first AC electric field is imposed in the target region in a second direction for a second portion of the first interval of time, and an angle between the first direction and the second direction is between 60 degrees and 90 degrees”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Sommer in view of Olsen, Ferek-Petric, and Giladi to further include wherein the therapeutic electric field is delivered to the site of a cancerous tumor along at least two vectors with spatial diversity between the two vectors; wherein the therapeutic electric field is delivered to the site of a cancerous tumor along at least two vectors, wherein the vectors are disposed at an angle with respect to one another of at least 10 degrees as a way to treat the tumor from different directions thereby allowing for a larger area of tumor to be treated. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792